Appeal from an order and judgment of the Supreme Court (Smyk, J.), entered March 31, 1989 in Broome County, which, inter alia, granted defendant’s motion to dismiss the complaint on the ground that the suit was barred by the doctrine of res judicata.
The issues raised by plaintiff (usury and equal protection violations) were previously decided against him in a prior case involving the same parties (see, Matter of City of Binghamton [Ritter], 133 AD2d 988, appeal dismissed 70 NY2d 1002). Although the instant case involves different tax years and different dollar amounts than those in the earlier case, the *963record shows no intervening change in defendant’s method of computing penalties on delinquent tax bills. Accordingly, Supreme Court properly dismissed the complaint on the ground of res judicata (see, Matter of Village of Johnson City v Bolas, 157 AD2d 1009).
Order and judgment affirmed, without costs.
Kane, J. P., Weiss, Levine, Mercure and Harvey, JJ., concur.